--------------------------------------------------------------------------------

 
Exhibit 10
 


FOURTH AMENDMENT TO CREDIT AGREEMENT
 
This Fourth Amendment to Credit Agreement (“Fourth Amendment”) dated as of
February 8, 2007, is entered into among Titan International, Inc. (the
“Company”), the financial institutions that are or may from time to time become
parties to the Credit Agreement hereinafter described (collectively, the
“Lenders”) and LaSalle Bank National Association (“LaSalle”), both individually
as a Lender and as Administrative Agent. Capitalized terms used herein without
definition shall have the same meanings herein as ascribed to such terms in the
Credit Agreement.


WITNESSETH:


WHEREAS, the Company and LaSalle were among the parties to that certain Credit
Agreement dated as of July 23, 2004 (together with all amendments, exhibits,
schedules, attachments and appendices thereto, the “Credit Agreement”); and


WHEREAS, all of the parties to the Credit Agreement entered into a First
Amendment to Credit Agreement dated as of February 16, 2005, whereby certain
terms and conditions of the Credit Agreement were modified and revised (the
“First Amendment”); and


WHEREAS, the Company and the then existing lenders (collectively the “Existing
Lenders”) entered into a Second Amendment to Credit Agreement dated as of
October 21, 2005 (the “Second Amendment”), the Third Amendment to Credit
Agreement dated June 28, 2006 (as amended by the First Amendatory Agreement to
the Third Amendment to Credit Agreement dated July 31, 2006, the “Third
Amendment”) whereby certain other changes in the terms and conditions of the
Credit Agreement were agreed upon and made (as used herein, Credit Agreement
shall mean the Credit Agreement as modified and amended by the First Amendment,
the Second Amendment and the Third Amendment); and


WHEREAS, the Existing Lenders recently consented to a $200,000,000 debt issuance
by the Company and an accordion reduction in the Revolving Commitment to
$125,000,000 (the “Consent”), which Consent required that the Company thereafter
execute and enter into an acceptable amendment to the Credit Agreement; and


WHEREAS, certain of the Existing Lenders (the “Withdrawing Lenders”) are now
being paid in full and are withdrawing from the Credit Agreement and certain new
Lenders are now becoming parties to the Credit Agreement; and


WHEREAS, the parties now desire to amend the Credit Agreement consistent with
the terms of the Consent and as the Company has otherwise requested;


WHEREAS, the Lenders are willing to so amend the Credit Agreement pursuant to
the terms and conditions of this Fourth Amendment, subject to and effective upon
the compliance with the other conditions set forth hereinbelow (the “Amendment
Effective Date”).


--------------------------------------------------------------------------------



NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Company and Lenders hereby agree to the
following, as of the Amendment Effective Date:


1. The following definitions set forth in Section 1.1 of the Credit Agreement
are hereby amended in their entirety to be and to read as follows:


“Base Rate Margin” means the rate per annum in effect and subject to adjustment
from time to time as set forth in the Pricing Grid.


“Borrowing Base” means an amount equal to the total of (a) 75% of the book value
of all Eligible Accounts, plus (b) 50% of the book value of all Eligible
Inventory, plus (c) 80% of the Orderly Liquidation Value of Equipment. Upon the
request of the Company and the receipt by Lenders of acceptable field exams,
Lenders may, in their sole discretion, increase such advance rates.


“Debt Offering” means the Company’s issuance in December, 2006 of $200,000,000
of Senior Unsecured Notes due 2012.


“L/C Fee Rate” means the rate per annum in effect and subject to adjustment from
time to time as set forth in the Pricing Grid.
 
“LIBOR Margin” means the rate per annum in effect and subject to adjustment from
time to time as set forth in the Pricing Grid.
 
“Revolving Commitment” means $125,000,000, as reduced from time to time pursuant
to Section 6.1; provided, however, at any time during the term hereof upon the
written election of the Company to Administrative Agent, the Company may
request, from time to time, that the Revolving Commitment be increased up to an
amount not in excess of $250,000,000 (less any mandatory reductions required
under Section 6.1.2 from and after the Amendment Effective Date). In the event
of such a request by the Company, the Administrative Agent shall use
commercially reasonable efforts to arrange for lenders to provide such increased
Revolving Commitment; provided, however, that in no event shall any of the
Lenders, including LaSalle, be required to increase their respective Commitments
hereunder.


“Termination Date” means October 20, 2009.


2. Section 1.1 of the Credit Agreement is hereby amended by inserting the
following definitions in their proper alphabetical order:


“Adjusted Borrowing Base” shall mean the Borrowing Base less the portion thereof
attributable to the Orderly Liquidation Value of Equipment.


“Availability Percentage” shall mean the numerical percentage equivalent of the
fraction, the numerator of which is the Revolving Outstandings and the
denominator of which is the Adjusted Borrowing Base based upon, and determined
as of the date of, the most recent Borrowing Base Certificate furnished by the
Company to the Administrative Agent from time to time and as of the date of any
request by Company for a Revolving Loan.


--------------------------------------------------------------------------------





“Pricing Grid” shall mean the pricing set forth below based on the Availability
Percentage:
 


Availability
Base Rate
LIBOR
L/C
Percentage
Margin
Margin
Fee Rate
       
Less than or equal to 20%
0%
1.00%
1.00%
Greater than 20% and less than or equal to 40%
.25%
1.25%
1.25%
Greater than 40% and less than or equal to 60%
.50%
1.50%
1.50%
Greater than 60% and less than or equal to 80%
.75%
1.75%
1.75%
Greater than 80%
1.00%
2.00%
2.00%

 


3. Section 10.1.5 of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“10.1.5  Borrowing Base Certificates. Within thirty (30) days of the end of each
Fiscal Quarter of each Fiscal Year, a Borrowing Base Certificate dated as of the
end of such Fiscal Quarter and executed by a Senior Officer of the Company on
behalf of the Company (provided that (a) the Company shall deliver a Borrowing
Base Certificate within twenty-five (25) days after the end of each calendar
month if during such month the average daily balance of the Revolving
Outstandings exceeded $100,000,000, (b) at any time an Event of Default exists,
the Administrative Agent may require the Company to deliver Borrowing Base
Certificates more frequently than quarterly), (c) the Company may, but is not
required to, deliver a Borrowing Base Certificate as of the date of any request
by Company for a Revolving Loan, and (d) the Borrowing Base Certificate for each
Fiscal Quarter shall be based on the Company’s unaudited financial statements.
In the event the Company fails to timely deliver a Borrowing Base Certificate as
set forth hereinabove, then, in addition to all other remedies set forth herein,
the Base Rate Margin, LIBOR Margin and L/C Fee Rate shall be automatically
adjusted at the highest rates set forth in the Pricing Grid, until such
Borrowing Base Certificate is delivered.”
 
4. Section 10.6 of the Credit Agreement is hereby amended in its entirety to be
and read as follows:
“10.6 Use of Proceeds. Use the proceeds of the Loans, and the Letters of Credit,
solely to refinance existing debt of the Company; to fund and pay for
acquisitions approved by the Required Lenders, for working capital purposes, for
Capital Expenditures and for other general business purposes; and not use or
permit any proceeds of any Loan to be used, either directly or indirectly, for
the purpose, whether immediate, incidental or ultimate, of ‘purchasing or
carrying’ any Margin Stock.”


--------------------------------------------------------------------------------





5. Section 11.14.1 of the Credit Agreement is hereby deleted in its entirety.


6. Section 11.14.2 of the Credit Agreement is hereby amended in its entirety to
be and read as follows:


“11.14.2 Fixed Charge Coverage Ratio. In the event the average daily balance of
the Revolving Outstandings exceeds $100,000,000 during any 30 day period ending
during any Fiscal Quarter, not permit the Fixed Charge Coverage Ratio for the
Computation Period ending on the last day of such Fiscal Quarter to be less than
1.0 to 1.0.”


7. Section 15.1.1 of the Credit Agreement is hereby amended in its entirety to
be and to read as follows:


“15.1.1. Waivers and Amendments. No delay on the part of Agent, or any Lender in
the exercise of any right, power or remedy shall operate as a waiver thereof,
nor shall any single or partial exercise by any of them of any right, power or
remedy preclude other or further exercise thereof, or the exercise of any other
rights, power or remedy. No amendment, modification or waiver of, or consent
with respect to, any provision of this Agreement or the other Loan Documents
shall in any event be effective unless the same shall be in writing and
acknowledged by Lenders having aggregate Pro Rata Shares of not less than the
aggregate Pro Rata Shares expressly designated herein with respect thereto or,
in the absence of such designation as to any provision of this Agreement, by the
Required Lenders, and then any such amendment, modification, waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given. No amendment, modification, waiver or consent shall (a) extend
or increase the Commitment or Pro Rata Share of any Lender without the written
consent of such Lender, (b) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or any
fees payable hereunder without the written consent of each Lender directly
affected thereby, (c) reduce the principal amount of any Loan, the rate of
interest thereon or any fees payable hereunder, without the consent of each
Lender directly affected thereby; (d) change the definition of Required Lenders,
any provisions of this Section 15.1 or reduce the aggregate Pro Rata Share
required to effect an amendment, modification, waiver or consent; or (e) release
all or any substantial part of any Accounts or Inventory which are included
within the Collateral, without, in each case, the written consent of all
Lenders. No provision of Sections 6.2.2 or 6.3 with respect to the timing or
application of mandatory prepayments of the Loans shall be amended, modified or
waived without the consent of the Required Lenders. No party may be released
from its obligations under the Guaranty nor may all or any substantial part of
the Collateral granted under the Collateral Documents (which is not otherwise
addressed by Section 15.1.1(e) above) be released, without, in each case, the
written consent of the Required Lenders. No provision of Section 15 or other
provision of this Agreement affecting the Agent in its capacity as such shall be
amended, modified or waived without the consent of the Agent. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender.”


--------------------------------------------------------------------------------





8. Amended Schedules 11.1 and 11.2 each in the form attached to this Fourth
Amendment as Schedules 11.1 and 11.2, respectively, are hereby made part of the
Credit Agreement in substitution and replacement of their counterparts which
were originally attached hereto.


9. Amended Annex “A”, Exhibit “B” and Exhibit “C” each in the form attached to
this Fourth Amendment as Annex “A”, Exhibit “B” and Exhibit “C”, respectively,
are hereby made a part of the Credit Agreement in substitution and replacement
of their counterparts which were originally attached hereto.


10. The effectiveness of this Fourth Amendment is subject to the satisfaction of
all of the following conditions precedent:



   
(a)
Lenders shall have accepted this Fourth Amendment in the spaces provided for
that purpose below.

    (b)  The Guaranty and Collateral Agreement shall have been reaffirmed by the
existing Guarantors and Grantors. 

   
(c)
The Company shall pay to the Administrative Agent on or before the Amendment
Effective Date the amendment fees set forth in that certain fee letter from
Administrative Agent to the Company dated February 7, 2007.

   
(d)
The Lenders shall have received from the Company new Notes in the amount of
$125,000,000 executed in connection with this Fourth Amendment.

   
(e)
The Obligors shall be in full compliance with the terms of the Loan Documents
and no Event of Default or Default shall have occurred or be continuing before
or after giving effect to this Fourth Amendment.

   
(f)
The Withdrawing Lenders shall be paid in full by the Company (through payment to
the Administrative Agent) pursuant to pay-off letters to be executed and
delivered by the Withdrawing Lenders.

   
(g)
The Administrative Agent shall have received such legal opinions as
Administrative Agent may reasonably request.

   
(h)
All other legal matters incident to the execution and delivery hereof or
contemplated hereby, including the delivery of all additional or ancillary
documentation reasonably requested by Agent, shall be completed and satisfactory
to the Lenders and their respective counsel.



Upon the Amendment Effective Date, the Existing Lenders shall cancel and return
to the Company the Notes which were originally delivered to them by the Company
at the closing of the Third Amendment to the Credit Agreement. If the Amendment
Effective Date shall not have occurred on or before February 28, 2007 this
Fourth Amendment shall be null and void and of no further effect.


--------------------------------------------------------------------------------





11. In order to induce the Lenders to execute and deliver this Fourth Amendment,
the Company hereby represents to the Lenders that immediately after giving
effect to this Fourth Amendment, each of the representations and warranties by
Company set forth in Section 9 of the Credit Agreement as amended hereby (except
those representations that relate expressly to an earlier date) are and shall be
true and correct (except that the representations contained in Section 9.4 shall
be deemed to refer to the most recent financial statements of the Company
delivered to Lenders pursuant to Section 10.1 of the Credit Agreement) in all
material respects and that Company and the Subsidiaries are and shall be in full
compliance with the terms of the Credit Agreement as so amended and the Loan
Documents and that no Event of Default or Default shall be continuing or shall
result after giving effect to this Fourth Amendment.
 
12. This Fourth Amendment may be executed in any number of counterparts and by
different parties hereto on separate counterparts, each of which when so
executed shall be an original but all of which shall constitute one and the same
instrument. Except as specifically waived or amended hereby, all of the terms
and conditions of the Credit Agreement shall stand and remain unchanged and in
full force and effect. The Credit Agreement, as amended hereby and all rights
and powers created thereby and thereunder or under any other Loan Documents are
in all respects ratified and confirmed. No reference to this Fourth Amendment
need be made in any note, instrument or other document making reference to the
Credit Agreement, any reference to the Credit Agreement in any such note,
instrument or other document (including, without limitation, the Loan Documents)
to be deemed to be a reference to the Credit Agreement as amended hereby.


13. This Fourth Amendment shall be binding upon and enure to the benefit of the
Lenders and the Company and their successors and assigns.


14. This Fourth Amendment shall be construed and governed by and in accordance
with the laws of the State of Illinois (without regard to principles of
conflicts of laws).
 